                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

MICHELLE B.1,
                                                             Plaintiff,
               v.                                                              3:18-CV-171 (ATB)

COMMISSIONER OF SOCIAL SECURITY,
                                         Defendant.
______________________________________________________________________

PETER A. GORTON, ESQ., for Plaintiff
MICHELLE L. CHRIST, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                        MEMORANDUM-DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. ).

I.     PROCEDURAL HISTORY

       Plaintiff protectively filed2 an application for Disability Income Benefits (“DIB”)



       1
          In accordance with recent guidance from the Committee on Court Administration and
Case Management of the Judicial Conference of the United States, which was adopted by the
Northern District of New York in June 2018 in order to better protect personal and medical
information of non-governmental parties, this Memorandum-Decision and Order will identify the
plaintiff using only her first name and last initial.
       2
          When used in conjunction with an “application” for benefits, the term “protective filing”
indicates that a written statement, “such as a letter,” has been filed with the Social Security
Administration, indicating the claimant’s intent to file a claim for benefits. See 20 C.F.R. §§
404.630, 416.340. There are various requirements for this written statement. Id. If a proper
statement is filed, the Social Security Administration will use the date of the written statement as
the filing date of the application even if the formal application is not filed until a later date.
on September 7, 2014,3 alleging disability beginning July 1, 2012, based upon carpal

tunnel and chronic wrist pain. (Administrative Transcript (“T”) 135-36, 168). The

application was denied initially on December 18, 2014. (T. 66-69). Plaintiff requested

a hearing before an Administrative Law Judge (“ALJ”), which was held by video on

February 12, 2017 before Administrative Law Judge (“ALJ”) Gretchen Mary Greisler.

(T. 31-59). At the hearing, the ALJ heard testimony from plaintiff and Vocational

Expert (“VE”) Josiah Pearson. (Id.) On April 4, 2016, ALJ Greisler found plaintiff was

not disabled, through March 31, 2014, the date that she was last insured. (T. 15-23).

The ALJ’s decision became the Commissioner’s final decision when the Appeals

Council denied plaintiff’s request for review on December 12, 2017. (T. 1-6).

II.    GENERALLY APPLICABLE LAW

       A.      Disability Standard

       To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

       physical or mental impairment or impairments [must be] of such severity
       that he is not only unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any other kind of

       3
         The documents in the record seem to indicate that plaintiff protectively applied for benefits on
September 8, 2014. (See T. 135) (“On September 8, 2014, we talked to you and completed your
application for SOCIAL SECURITY BENEFITS.”) If there is an error in the date, the one day
difference is not relevant to the court’s decision.

                                                    2
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be
      hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

      The Commissioner uses a five-step process, set forth in 20 C.F.R. sections

404.1520 and 416.920, to evaluate disability insurance and SSI disability claims.

      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner ] will consider him disabled without considering
      vocational factors such as age, education, and work experience . . . .
      Assuming the claimant does not have a listed impairment, the fourth
      inquiry is whether, despite the claimant’s severe impairment, he has the
      residual functional capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the [Commissioner] then
      determines whether there is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that her impairment prevents her from performing

her past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B.     Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d at 417; Brault v. Soc. Sec. Admin,

                                             3
Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g)). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Talavera v. Astrue, 697 F3d 145, 151 (2d Cir. 2012). It must be “more

than a scintilla” of evidence scattered throughout the administrative record. Id.

However, this standard is a very deferential standard of review “ – even more so than

the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

      “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

      An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (we are unwilling to require an ALJ

explicitly to reconcile every conflicting shred of medical testimony). However, the ALJ

cannot “‘pick and choose’ evidence in the record that supports his conclusions.” Cruz

v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No.

09-CV-6279, 2010 WL 5072112, at *6 (W.D.N.Y. Dec. 6, 2010).




                                             4
III.   FACTS

       Plaintiff was 34 years old at the time of the ALJ’s hearing. (T. 36). She lives at

home with her husband and two children, ages 12 and 15. (T. 37). Plaintiff is right-

handed. (T. 37). She has a driver’s licence, but does not drive regularly. (Id.) Plaintiff

testified that driving is very difficult for her because it is hard for her to turn the wheel,

and therefore, she does not “do parking ramps.” (T. 38). Plaintiff relies on her mother

to “get around town,” and she gets out of the house “a couple” of times per week to go

to the grocery store or to Walmart. (T. 37-38).

       Plaintiff graduated from high school, taking “regular” classes. (T. 38). She

attempted to go to “hair school,” but could not complete the program because of her

wrists. (Id.) Although plaintiff worked as a home health aide for a short time,4 the

majority of her past relevant work was at Walmart. (T. 39). At Walmart, she started

doing “overnight stocking.” (Id.) She was moved to cashier, but her wrist pain was so

bad that she was moved to “a greeter” position. (Id.) However, plaintiff testified that

“they” were not able to keep her as a greeter,5 so she was moved to cashier again, but

she could not do the cashier work because it required lifting heavy items. She stated

“that’s why I left that job.” (Id.)

       Plaintiff testified that she has chronic pain at the top of both of her wrists, and


       4
        Plaintiff testified that she worked as a home health aide for less than one year, she only
worked part-time, and she quit because of the pain in her wrists. (T. 39).
       5
         Plaintiff’s testimony is not clear on this issue. Plaintiff specifically stated that she “couldn’t”
be a cashier because of the heavy lifting requirement. (T. 39). However, when she was talking about
the greeter position, she stated that Walmart was not “able” to keep her in that job. (Id.) It appears that
she did not leave the greeter position because she was unable to do it, but rather that there was some
other reason that Walmart could not keep her as a greeter. (Id.)

                                                     5
that she has “lumps” where the wrists swell. (T. 40). She has pain opening a door,

carrying her purse, or even holding her phone to her ear for an extended period of time.

(T. 40-41). Plaintiff stated that if she has to write a letter, she can only write half of a

page before she has to take a break and start writing again. (T. 41). She often wears

pants with an elastic waist because she has trouble buttoning, and she testified that she

has not worn sneakers in a long time. (T. 42).

       Plaintiff’s husband usually cuts her food. Plaintiff tries to eat, holding the utensil

in her right hand, but the pain forces her to use her left hand, and “sometimes” she eats

with her fingers because the pain is so severe. (Id.) Plaintiff uses a straw to drink her

coffee so she does not have to lift the cup. (Id.) Plaintiff testified that she would have a

lot of difficulty lifting something repetitively, even if it was “really light,” and she

could not lift half a gallon of milk at all. (T. 43-44).

       Plaintiff stated that she had a total of six surgeries on her wrists, the last of which

took place several months prior to the hearing. (T. 44). Plaintiff testified that the

surgeries did not make her wrists better, the “lump” came back, and the pain was

“exactly the same.” (T. 44-45). Plaintiff testified that she has pain all the time, and that

she wakes up with pain in her wrists. (T. 47). Her sleep is often interrupted by the pain.

(T. 48). Plaintiff stated that she occasionally takes Vicodin for the pain, but that it

makes her sleepy,6 and that heat has been the best treatment for her wrists. (T. 45).

Plaintiff stated that she puts heat on her wrists several7 times per day for approximately


       6
           Plaintiff stated that she did not take the Vicodin often, in part, because she “had kids.” (T. 45).
       7
         Plaintiff stated that “several” was usually more than five times per day, but that “on a good
day,” she would only need to apply the heat two or three times. (T. 47).

                                                       6
20-25 minutes each time.8 She stated that for the 20-25 minutes that she was using the

heated bean bag, she could not use her hands. (T. 46). Plaintiff also testified that she

must lie down in the afternoon. (T. 48). Plaintiff stated that her children are her

“support.” They help her cook, carry and fold the laundry, vacuum, and do dishes. (T.

48). Plaintiff stated that she never carries anything, and that despite all the surgeries,

her wrists were no better than they were before. (T. 49).

       The ALJ then took the VE’s testimony. (T. 50-59). The ALJ asked the VE about

the physical requirements of plaintiff’s past relevant work and then asked him three

hypothetical questions. (T. 51-52, 52-55). The first two questions assumed that

plaintiff could perform light work, with restrictions on the use of her wrists. (T. 51-54).

The third question asked the VE to assume that plaintiff could perform only sedentary

work in addition to the upper extremity limitations. (T. 52-55) The third hypothetical

also asked the VE to assume that plaintiff could only lift five pounds “occasionally,”

and could not engage in repetitive hand movements. (T. 52, 55). Plaintiff could never

climb ladders, ropes, or scaffolds, could only occasionally handle, finger, and feel with

the right dominant upper extremity, and could frequently handle, finger, and feel with

the left side. (T. 52).

       In response to the third hypothetical question, the VE testified that plaintiff could

still perform work as a greeter or “information clerk.” (T. 55). The VE also testified

that although there would be “some erosion . . . around 25%” in the overall number of

       8
         Plaintiff testified that the heat was applied by wrapping something “like a bean bag” that you
put in the microwave around her wrists. (T. 45-46). She also stated that she was only supposed to
apply heat for 10-15 minutes, but that she “milk[ed] it” and left the heat on her wrists for 20-25. (T.
45).

                                                   7
jobs, plaintiff could also perform alternative work as a call-out operator and a telephone

solicitor.9 The information clerk job technically did not require any fingering at all, but

the VE noted that fingering might still be considered “occasional.” (T. 56). The

telephone solicitor job had reaching and handling at the “occasional level, and fingering

at the frequent level, but was still appropriate for plaintiff because of the “bimanual use

of the fingers.” (T. 56-57). Plaintiff’s counsel asked whether there would be any lifting

involved in these jobs, and the VE testified that “occasionally” there might be lifting up

to the sedentary level, but that the VE had already taken that into consideration in

determining that plaintiff could do alternative work. (T. 57). The VE stated that was

“why I eroded the numbers overall.” (T. 57).

       The ALJ’s decision and the plaintiff’s briefs provide a detailed statement of the

medical and other evidence of record. (T. 17-22, Pl.’s Br. at 1-9). Rather than reciting

this evidence at the outset, the court will discuss the relevant details below, as

necessary to address the issues raised by plaintiff and with any modifications noted in

my decision.

IV.    THE ALJ’S DECISION

       The ALJ first found that plaintiff met her insured status until March 31, 2014. (T.

17). Plaintiff had not engaged in substantial gainful activity from July 1, 2012, her

alleged date of onset until March 31, 2014. (Id.) At step two of the sequential

evaluation, the ALJ found that plaintiff’s Carpal Tunnel Syndrome (“CTS”) and Cubital

Tunnel Syndrome (“Cubital Tunnel”) were severe. (T. 17). At step three of the

       9
         The jobs would be available even if plaintiff could not tolerate any vibration at all in her upper
extremities. (T. 55-56).

                                                    8
evaluation, the ALJ found that plaintiff’s severe impairments did not meet or medically

equal the severity of any Listed Impairments. (T. 18). In making this determination, the

ALJ considered Listing 11.14 (Peripheral Neuropathy). (Id.) The ALJ found that

plaintiff did not have marked or extreme limitations with regard to the use of her

extremities as required by the Listing.10 (Id.)

      At step four, the ALJ found that plaintiff could perform the physical

requirements of sedentary work, with several limitations to the use of her upper

extremities. (T. 18-21). Plaintiff could occasionally lift up to five pounds, and she

could never climb ladders, ropes, or scaffolds. (T. 18). She could occasionally handle,

finger, and feel with her right dominant extremity; and she could frequently handle,

finger and feel with her left non-dominant extremity. Plaintiff could not engage in

repetitive hand movements, but could occasionally tolerate exposure to vibration. (Id.)

      The ALJ reviewed plaintiff’s testimony and the medical evidence,

acknowledging that plaintiff has had six surgeries on her wrists. (T. 19). The ALJ

found that plaintiff’s medical impairments could reasonably be expected to cause her

alleged symptoms, including pain, but that the plaintiff’s statements as to the intensity

and the limiting effects of those symptoms were not “entirely consistent with the

medical and other evidence of record.” (T. 19). The ALJ considered the plaintiff’s

statements regarding her daily activities as well as the medical findings. (T. 19-21).

      The ALJ discussed both positive and negative test results, but noted that, as late

as December 2015, plaintiff’s physical examinations showed that she had intact hand


      10
           There is no dispute that plaintiff does not meet the requirements of a Listed Impairment.

                                                    9
and finger dexterity, 4/5 grip strength, and she demonstrated the ability to zip, button

and tie. (T. 19-20). The ALJ stated that in April of 2013, despite positive Tinel’s11 sign

bilaterally and dorsal wrist pain, plaintiff had good flexibility in her fingers. (T. 20).

       The ALJ also reviewed the physicians’ reports, including those of plaintiff’s

treating physician, Dr. David Ellison and of consulting examiner Gilbert Jenouri. (T.

20-21). The ALJ only gave partial weight to Dr. Jenouri’s report and rejected the report

to the extent that he found that plaintiff had some limitation for sitting, standing,

walking, foot control, or postural limitations. (T. 20). The ALJ found that neither Dr.

Jenouri, nor any of the other physicians diagnosed any impairments which would form

a basis for such limitations. (T. 20). The ALJ based her finding on Dr. Ellison’s

statement that plaintiff’s wrist impairments would have no effect on the plaintiff’s

ability to sit, stand, or walk. (T. 20).

       The ALJ also found that plaintiff’s lifting and/or carrying limitations were

greater than those expressed by Dr. Jenouri. (T. 20). The ALJ accepted Dr. Ellison’s

finding that plaintiff could occasionally lift only up to five pounds, could use her right

arm and hand up to 1/3 of each working day, and could use her left arm and hand more

than 1/3 of the working day. (T. 20). The only opinion of Dr. Ellison’s that the ALJ did

not accept was his answer to questions on a form, regarding plaintiff’s ability to be “on

task” and his estimation of her necessity to miss work each month. (T. 20). The ALJ


       11
          “Tinel’s sign” is a test used to determine whether a nerve is irritated. https://www.
medicinenet.com/script/main/art.asp?articlekey 16687. Tinel’s sign is “positive” when light tapping
over the nerve results in a tingling, or feeling “pins and needles,” in the distribution of the nerve. In
carpal tunnel syndrome, where the median nerve is compressed at the wrist, Tinel’s sign is often
positive, which results in tingling in the thumb, index, and middle fingers.

                                                    10
stated that Dr. Ellison’s opinions about plaintiff’s physical capabilities were “consistent

with the longitudinal record,” but that “his estimations regarding the time off task and

[days] absent from work are speculative at best and I therefore reject same.” (T. 20).

      Based on the plaintiff’s RFC and the VE’s testimony, the ALJ found at step four

that plaintiff could perform her past relevant work as a greeter or “information clerk” at

Walmart. (T. 21). In the alternative, the ALJ considered step five of the sequential

evaluation, finding that plaintiff could perform other jobs which exist in the national

economy. (T. 21). In making this determination, the ALJ considered the Medical

Vocational Guidelines as a framework for her decision. 20 C.F.R. Pt. 404, Subpt. P,

App. 2 § 201.28. (T. 22). However, because plaintiff has additional limitations that

would “impede” plaintiff’s ability to perform all or substantially all of the requirements

of sedentary work, the ALJ considered the VE’s testimony regarding jobs that plaintiff

could still perform, notwithstanding these additional limitations. (T. 22). The VE found

that plaintiff could still perform the jobs of telephone solicitor and call-out operator. (T.

22). Thus, the ALJ determined that plaintiff was not disabled from July 1, 2012 until

her insured status expired on March 31, 2014. (T. 22-23).

V.    ISSUES IN CONTENTION

      Plaintiff raises the following arguments:

      1.     The ALJ substituted her own opinion for that of the undisputed medical
             opinion and violated the treating physician rule. (Pl.’s Br. at 9-16) (Dkt.
             No. 9).

      2.     Plaintiff cannot perform her past relevant work or any other work in the
             national economy. (Pl.’s Br. at 16).

      3.     The ALJ used an “erroneous” hypothetical question. (Pl.’s Br. at 16).
                                             11
      Defendant argues that the Commissioner’s determination was supported by

substantial evidence and should be affirmed. (Def.’s Br. at 7-15) (Dkt. No. 11).

Plaintiff filed a reply brief, focusing on the argument that she could not meet the work

pace and attendance requirements of her former work or any other work in the national

economy. (Dkt. No. 14). For the following reasons, this court agrees with defendant

and will affirm the Commissioner’s decision, dismissing the complaint.

                                     DISCUSSION

VI.   RFC EVALUATION/TREATING PHYSICIAN

      A.     Legal Standards

             1.    RFC

      RFC is “what [the] individual can still do despite his or her limitations.

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis . . . .” A

“regular and continuing basis” means eight hours a day, for five days a week, or an

equivalent work schedule. Balles v. Astrue, No. 3:11-CV-1386 (MAD), 2013 WL

252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel, 198 F.3d 45, 52 (2d

Cir. 1999) (quoting SSR 96–8p, 1996 WL 374184, at *2)).

      In rendering an RFC determination, the ALJ must consider objective medical

facts, diagnoses and medical opinions based on such facts, as well as a plaintiff’s

subjective symptoms, including pain and descriptions of other limitations. 20 C.F.R

§§ 404.1545, 416.945. See Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)

(citing LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). An ALJ must


                                            12
specify the functions plaintiff is capable of performing, and may not simply make

conclusory statements regarding a plaintiff’s capacities. Martone, 70 F. Supp. 2d at

150 (citing Ferraris v. Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen,

737 F. Supp. at 183; Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y.

1987)). The RFC assessment must also include a narrative discussion, describing how

the evidence supports the ALJ’s conclusions, citing specific medical facts, and non-

medical evidence. Trail v. Astrue, No. 5:09-CV-1120, 2010 WL 3825629 at *6

(N.D.N.Y. Aug. 17, 2010) (citing Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184, at *7).

             2.     Treating Physician

      “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that

are not consistent with other substantial evidence in the record . . . .” Halloran v.

Barnhart, 362 F.3d 28, 32 (2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002);

20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). The ALJ must properly analyze the

reasons that a report of a treating physician is rejected. Halloran, 362 F.3d at 32-33.

An ALJ may not arbitrarily substitute her own judgment for competent medical

opinion. Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).

      B.     Application

      Plaintiff’s counsel reviews a great deal of the medical evidence of record in his

brief and argues that the ALJ engaged in picking and choosing only the medical


                                             13
evidence that favored the ALJ’s determination. The essence of plaintiff’s argument is

that the ALJ should have accepted Dr. Ellison’s opinion that plaintiff would be “off

task” for 33% of the work day, and that she would be absent from work due to her

impairments for four days per month.12 These opinions were expressed in a

Questionnaire, dated January 12, 2017. (T. 322-24). The ALJ rejected these opinions as

“speculative,” while accepting Dr. Ellison’s medical examination findings and his

findings regarding plaintiff’s exertional capabilities. The January 2017 Questionnaire

states that plaintiff can lift up to five pounds “occasionally,” or up to 1/3 of the day. (T.

324).

        In fact, the ALJ’s RFC is taken from part of Dr. Ellison’s January 2017

Questionnaire, in which he finds that none of plaintiff’s other physical capabilities

would be impacted by her wrist impairments, together with a Supplemental

Questionnaire13 which he signed on February 27, 2017, in which he estimates plaintiff’s

ability to handle, finger, feel, and manipulate with each one of her extremities.14 (T.

322-24, 368). The ALJ rejected Dr. Jenouri’s opinion based upon the treating

physician’s finding regarding plaintiff’s physical abilities. Thus, the ALJ complied

        12
             As stated above, plaintiff focused her reply brief on this argument.
        13
          The Supplemental Questionnaire is a check box form, indicating that plaintiff could use her
right arm and hand up to 1/3 of the workday and her left arm and hand more than 1/3 of the workday.
(T. 368). A copy of the January 2017 Questionnaire is attached to the February 2017 Supplemental
Questionnaire. (T. 369-71).
        14
          One question on the form asked how often plaintiff would have to alternate between sitting
and standing “if” the plaintiff were required to alternate sitting and standing. (T. 323). Dr. Ellison
stated that this was “not impacted,” but stated that plaintiff would require rest periods frequently. (Id.)
There is no indication that a “sit/stand” requirement is necessary in plaintiff’s case, and this answer is
not consistent with Dr. Ellison’s other answers in the same paragraph that sitting, standing, and
walking were not impacted at all, with no qualifications added to the answer.

                                                      14
with the treating physician rule in that respect.

       There is no question that plaintiff has severe wrist impairments, and she states

that the six surgeries have not improved her condition.15 However, her impairments,

her pain, and her lack of improvement after surgery were taken into account when the

ALJ’s RFC and corresponding hypothetical question to the VE limited plaintiff to

lifting less than five pounds, using her right hand and arm “occasionally,” and restricted

her from any repetitive movements.

       The ALJ’s decision is not required to perfectly correspond with any of the

opinions of medical sources cited in her decision, and she may accept portions of the

medical records while rejecting others in order to make an RFC determination that is

“consistent with the record as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013),

       The Second Circuit has recently made it clear that the ALJ need not afford

controlling weight to the opinions of a plaintiff’s treating physicians when they are not

supported by clinical findings and inconsistent with their own records and treatment

notes. Smith v. Berryhill, 740 F. App’x 721, 724 (2d Cir. 2018). The ALJ must give



       15
          Plaintiff did report doing well after her left wrist surgery in 2012. (T. 290). Dr. Ellison stated
that plaintiff felt that she had complete relief of the numbness in her left hand, she had excellent range
of motion of her fingers, and normal sensation, notwithstanding the positive Tinel’s and Phalen’s tests.
(Id.) Plaintiff denied any numbness in 2015. (T. 245). She also denied decreased mobility, swelling
and tingling in her arms. (T. 245). In 2015, she denied numbness in her hands, although she stated that
she had difficulty opening jars. (T. 325). During an examination dated December 28, 2015, while
acknowledging that plaintiff reported wrist pain, Dr. Taseer Minhas found 5/5 power in both upper and
lower extremities, intact sensation, symmetric reflexes, and normal neurological examination. (T. 326).
She had some tenderness in the dorsum of her right wrist and complained of some neck pain. Dr.
Minhas referred plaintiff for x-rays and a nerve conduction study. (T. 326). The electrodiagnostic
study was normal. (T. 328).

                                                    15
“‘good reasons’” for affording the limited weight. Id. (quoting Schaal v. Apfel, 134 F.3d

496, 505 (2d Cir. 1998); 20 C.F.R. § 404.1527(c) (2)). In Smith, the ALJ gave less

weight to the opinions of three treating physicians who completed questionnaires, in

which they checked boxes, indicating that the plaintiff would be “off-task” various

percentages of the day or absent from work for various days during the month. Id. The

court also stated that the ALJ was not required to identify the evidence explicitly

rebutting the opinions of Smith’s treating physicians before discounting or rejecting

them.” Id. at 726 (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

        In this case, this court finds that the ALJ’s rejection of Dr. Ellison’s “off task”

and absenteeism opinions is supported by substantial evidence, including an analysis of

Dr. Ellison’s opinion of plaintiff’s physical abilities. The questionnaire asks whether

plaintiff’s impairments, “and/or” any side effects from medication, would cause

plaintiff pain or fatigue, affecting plaintiff’s concentration, work pace, or need to rest at

work. (T. 369). Dr. Ellison answered “yes” to all of the questions. (Id.) The next

question states that if any of the answers to the previous question were “yes,” the doctor

should estimate the percentage of time that the individual would be “off task” as a

result of any or all of the limitations in the previous question. (T. 370). Dr. Ellison

checked the box indicating that plaintiff would be “off task” more than 33% of the day.

(Id.)

        Although Dr. Ellison states that plaintiff will be “off task” for more than “33%”

of the workday, he states in his estimate of plaintiff’s physical abilities, that plaintiff

can use her right arm and hand for up to 1/3 of the workday and her left arm and hand


                                              16
for more than 1/3 of the workday. (T. 368) (Supplemental Questionnaire). The term

“off task” depends on what the individual perceives as the task. The ALJ’s finding that

such a determination is “speculative” is supported by the evidence of record. If Dr.

Ellison found that plaintiff could use her right hand and arm for 1/3 of the workday, he

may have believed plaintiff would be “off task” the rest of the day. This could be true

if plaintiff’s job required her to use her hands for the entire workday.

       However, the ALJ took Dr. Ellison’s stated physical limitations into account and

determined that plaintiff could only perform work which required her to use her right

arm and hand only “occasionally,” or up to 1/3 of the workday in addition to limiting

her lifting requirement to five pounds “occasionally.” The ALJ also specifically found

that plaintiff could not do repetitive movements, and thus, even if “pace” were affected,

there is no indication that plaintiff would be unable to do her former work as a Walmart

greeter. There were no pace requirements discussed in any of the jobs suggested by the

VE. This supports the ALJ’s finding that Dr. Ellison’s opinions in this regard were

speculative or not relevant to the particular jobs that were available to plaintiff, given

her limitations. There is no indication that Dr. Ellison knew or considered the type of

work that was available, notwithstanding plaintiff’s limitations.

       Plaintiff argues that the ALJ engaged in “picking and choosing” only the

evidence that was favorable to the Commissioner. However, the ALJ acknowledged

that plaintiff had both positive and negative findings and based her RFC determination

on the limitations imposed by plaintiff’s treating physician.16 Plaintiff has had both

       16
          The ALJ stated that “[a]lthough the record includes some positive findings on exam, the
record includes benign findings as well.” (T. 19). The ALJ cites a normal EMG dated December 28,

                                                17
positive and negative Tinel’s and Phalen’s17 tests. Arthrograms of plaintiff’s wrists

have shown normal results. (T. 252 (3/4/13 - left wrist); 259 (10/31/12 -right wrist);

261-62 (6/6/12 - left and right EMG); 253 (5/7/15 -right wrist)).

       Plaintiff argues that the ALJ erred in relying on plaintiff’s “activities.” (Pl.’s Br.

at 12-13). However, the ALJ did not determine plaintiff’s RFC relying solely on her

daily activities. The ALJ was discussing plaintiff’s credibility regarding the intensity

and persistence of her pain. (T. 19). The ALJ stated that the evidence in the record

showed that plaintiff was more active than she testified. (T. 19). Plaintiff told Dr.

Jenouri in 2015 that her activities included cooking, cleaning, laundry, shopping,

childcare, and dressing every day. (T. 235) (emphasis added). Plaintiff also told Dr.

Jenouri that she watches TV, reads, “plays sports,” and socializes with friends. (T. 235).

When considering a plaintiff’s credibility, daily activities are listed first in the section

of the regulations, governing the evaluation of the “intensity and persistence” of a

plaintiff’s symptoms. 20 C.F.R. § 404.1529(c)(3)(i).

       Plaintiff argues that Dr. Jenouri’s statement that plaintiff could zip, button, and

tie was irrelevant because it was only a “snapshot” in time. (Pl.’s Br. at 12). Plaintiff

states that there is no indication that Dr. Jenouri tested plaintiff’s functions “over time



2015. (T. 19). The test revealed no evidence of peripheral entrapment neuropathy, cervical
radiculopathy, and brachial plexopathy. (T. 19) (citing T. 328). Dr. Jenouri’s examination showed that
plaintiff’s hand and finger dexterity were intact, grip strength was 4/5, and plaintiff was able to zip,
button and tie. (T. 19) (citing T. 236).
       17
           Phalen’s Test is another test for CTS and is performed by having the patient hold the backs of
his or her hands together. A positive test results when numbness or tingling is felt along the nerve after
a certain amount of time. https://www.ncbi.nlm.nih.gov/pubmed/1461811; https://www.healthline.com
/health/tinels-sign#accuracy.

                                                   18
or after repeated use of her hands/wrists.” (Id.) However, the ALJ specifically found in

her RFC that plaintiff could not engage in repetitive hands movements. (T. 18). The

ALJ also found that Dr. Jenouri overestimated some of plaintiff’s abilities and rejected

those findings. Even if plaintiff was more restricted than she expressed to Dr. Jenouri,

the activities that plaintiff admitted to performing on a daily basis are not inconsistent

with the ability to perform the work that the ALJ found was available for her to

perform. See Cichocki v. Astrue, 729 F.3d 172, 178 (2d Cir. 2013) (ALJ properly

considered plaintiff’s daily activity questionnaire, in which she stated that she

performed numerous daily tasks that were consistent with a residual capacity to perform

light work).

       The court notes that on September 1, 2015, an examination of the plaintiff by a

nurse practitioner showed that plaintiff had joint tenderness and weakness, but there

was no edema, no color change, and she had full range of motion of her wrists with

moderate increase in pain with rotation on the right. (T. 245-48). Plaintiff had no motor

deficits and her sensation was normal, although she had tenderness at the dorsal scar

over her right wrist. (T. 247). Plaintiff noted that her pain was 7/10. (T. 248).

       As stated above, the ALJ acknowledged the diagnoses made by the physicians in

this case, and accepted that plaintiff has pain in her wrists to the point where she cannot

lift more than five pounds occasionally and cannot do repetitive movements with her

hands. However, the jobs that the VE proposed do not require plaintiff to perform any

movements that are beyond her RFC as stated by her own treating physician.18

       18
         On January 23, 2019, the Second Circuit decided Lockwood v. Comm’r of Soc. Sec., No. 17-
2591, __ F.3d __, 2019 WL 286674 (2d Cir. Jan. 23, 2019). In Lockwood, the court held that the

                                                19
Therefore, the ALJ’s determination of plaintiff’s RFC is supported by substantial

evidence. Where the hypothetical question is based on an ALJ’s RFC analysis, which

is supported by substantial facts, the hypothetical is proper. See Calabrese v. Astrue,

358 F. App’x 274, 276-277 (2d Cir. 2009); Dumas v. Schweiker, 712 F.2d 1545, 1554

(2d Cir. 1983) (there must be substantial evidence to support the assumption upon

which the VE bases his or her opinion). See also Daniels v. Colvin, No. 1:14-CV-994,

2017 WL 1313838, at *2 (W.D.N.Y. Apr. 8, 2017) (where RFC is supported by



Commissioner must obtain a “reasonable explanation” for an apparent conflict between the VE’s
testimony and the Dictionary of Occupational Titles (“DOT”). 2019 WL 286674 at *4-6. In Lockwood,
the relevant finding was that the plaintiff could not reach overhead, but the VE cited available jobs that
would require “reaching.” The court found that the Commissioner erred in failing to reconcile the
VE’s testimony that a person with an overhead reaching limitation could perform three jobs that the
DOT states all required “reaching.” Id. at *6. The district court had “inferred” that the VE’s personal
experience led her to conclude that the named jobs did not entail overhead reaching, but the Second
Circuit “declined to follow” that inference. Id. at *5 n.4. The court stated that “[w]hile [the VE’s]
observations may well explain the apparent discrepancy between her testimony and the [DOT], the fact
remains that it is the Commissioner’s responsibility “‘to obtain a reasonable’” explanation for any such
discrepancy, and not this court’s obligation to concoct one post hoc.” Id. This court notes that in
Lockwood, the district court had also discussed a lifting restriction that was more than required by the
plaintiff’s RFC for “light” work. See Lockwood v. Comm’r of Soc. Sec., No. 6:16-CV-648, 2017 WL
2656194, at *5 (N.D.N.Y. June 20, 2017), rev’d and remanded, No. 17-2591, supra. The Second
Circuit did not reverse the district court’s finding on the lifting issue, even though plaintiff in
Lockwood could not lift the 20 pounds required for light work.
        I find that Lockwood does not affect my decision in this action. The ALJ, plaintiff’s attorney,
and the VE discussed plaintiff’s five pound lifting restriction during the hearing. (T. 57-58). The VE
specifically stated that the DOT defines sedentary work as lifting “up to ten pounds,” which “digresses
from the DOT, so I am using my experience to answer that.” (T. 58). The VE also testified that she had
already “erode[d]” the number of sedentary jobs based on the plaintiff’s actual limitation. (T. 57).
Thus, any discrepancy between the VE’s testimony and the DOT was reasonably explained at the
hearing, even though in her decision, the ALJ stated that she determined that “the [VE’s] testimony is
consistent with the information contained in the DOT and its companion publications.” (T. 22). To the
extent that the ALJ’s statement could be considered error because there was a conflict which was
resolved, the error is harmless because of the detailed discussion at the hearing. As the district judge
noted in Lockwood, the exertional categories require that an individual must not be required to lift over
a certain amount, but some jobs in the particular exertional category would not require lifting the
maximum amount of weight. 2017 WL 2656194 at *5. As stated above, the Second Circuit did not
reverse this finding.

                                                   20
substantial evidence, the hypothetical was supported by substantial evidence, and the

jobs cited by the VE were not inconsistent with the RFC, the ALJ was entitled to rely

on the VE’s testimony) (citing Pardee v. Astrue, 631 F. Supp. 2d 200, 212 (N.D.N.Y.

2009).

      WHEREFORE, based on the findings above, it is

      ORDERED, that the Commissioner’s decision is AFFIRMED, and the

complaint is DISMISSED, and it is further

      ORDERED, that the Clerk enter judgment for the DEFENDANT.

Dated: February 6, 2019




                                           21
